Exhibit 10.2

CRACKER BARREL OLD COUNTRY STORE, INC.

and

SUBSIDIARIES

FY 2016 LONG-TERM INCENTIVE PROGRAM

ARTICLE I

General

1.1 Establishment of the Plan. Pursuant to the Cracker Barrel Old Country Store,
Inc. 2010 Omnibus Stock and Incentive Plan (the “Omnibus Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of Cracker
Barrel Old Country Store, Inc. (the “Company”) hereby establishes this FY 2016
Long-Term Incentive Program (the “Program”).

1.2 Purpose. This Program consists of two forms of long-term incentive awards:
(a) a Long-Term Performance Plan (“LTPP”) Award, and (b) a Market Stock Unit
(“MSU”) Award. The purposes of the LTPP Awards are to reward officers of the
Company and its subsidiaries for the Company’s financial performance during
fiscal years 2016 and 2017 and to retain them during this time; the purposes of
the MSU Awards are to reward officers of the Company and its subsidiaries for
the Company’s financial performance during fiscal years 2016, 2017 and 2018 and
to retain them during this time. The Program is also intended to attract and
retain the best possible executive talent to the Company, to motivate officers
to focus attention on long-term objectives and strategic initiatives, and to
further align their interests with those of the shareholders of the Company.

1.3 Program Subject to Omnibus Plan. This Program is established pursuant to,
and it comprises a part of, the Omnibus Plan. Accordingly, all of the terms and
conditions of the Omnibus Plan are incorporated in this Program by reference as
if included verbatim. In case of a conflict between the terms and conditions of
the Program and the Omnibus Plan, the terms and conditions of the Omnibus Plan
shall supersede and control the issue.

ARTICLE II

Definitions

2.1 Omnibus Plan Definitions. Capitalized terms used in this Program without
definition have the meanings ascribed to them in the Omnibus Plan, unless
otherwise expressly provided.

2.2 Other Definitions. In addition to those terms defined in the Omnibus Plan
and elsewhere in this Program, whenever used in this Program, the following
terms have the meanings set forth below:

(a) “Cause,” in addition to those reasons specified in the Omnibus Plan, also
includes unsatisfactory performance or staff reorganizations.

(b) “Eligible LTPP Award” or “Eligible MSU Award” means the maximum LTPP Award
or MSU Award, as the case may be, to which a Participant is entitled if the
Company achieves the applicable Performance Goal during the applicable
Performance Period. The Committee shall establish an Eligible LTPP Award and an
Eligible MSU Award for each Participant within the first 90 days of the
Performance Period.

(c) “LTPP Award” means an Award granted as an “LTPP Award” hereunder that is
denominated in either cash or Shares, including any cash dividend equivalent
rights related thereto, as determined by the Committee.

 



--------------------------------------------------------------------------------

(d) “LTPP Performance Goal” means achievement of aggregate Operating Income
during the Performance Period applicable to LTPP Awards in an amount equal to or
greater than the amount established by the Committee within the first 90 days of
the Performance Period.

(e) “MSU Award” means an Award granted as an “MSU Award” hereunder that is
denominated in Shares, including any cash dividend equivalent rights related
thereto. Each MSU is a notional unit of measurement having a value equivalent to
one Share, subject to the terms hereof. The MSUs are unfunded, unsecured
obligations of the Company.

(f) “MSU Performance Goal” means achievement of aggregate Operating Income
during the Performance Period applicable to MSU Awards in an amount equal to or
greater than the amount established by the Committee within the first 90 days of
the Performance Period.

(g) “Operating Income” means total operating income during the fiscal years of
the applicable Performance Period, as calculated consistent with past practice
and presented in the audited financial statements, subject to adjustment as
follows: excluding (i) extraordinary gains or losses and the effects of any sale
of assets (other than in the ordinary course of business), (ii) litigation
claims, settlements and expenses, (iii) the effects of any changes in accounting
principles, (iv) the effects of any charges or expenses related to
extraordinary, non-operational charges or expenses relating to stockholder
demands, inquiries or events and related governance and other responses, (v) the
effects of charges or expenses related to the Company’s organizational
restructuring, and (vi) the effects of charges or expenses related to any
severance event.

(h) “Performance Period” with respect to LTPP Awards hereunder means the
Company’s 2016 and 2017 fiscal years, and with respect to MSU Awards hereunder
means the Company’s 2016, 2017 and 2018 fiscal years.

(i) “Performance Shares” means an LTPP Award that is denominated in Shares.

(j) “Retirement” (or the correlative “Retire” or “Retires”) means the voluntary
termination of employment by a Participant in good standing under this Program
at a time when the Participant meets the definition of Retirement Eligible.

(k) “Retirement Eligible” means that a Participant:

1. shall have achieved the age of 60, and

2. has five (5) or more years of service with the Company, its predecessors or
subsidiaries, and

3. provides at least 60 days’ notice prior to the intended retirement date.

(l) “Return on Invested Capital” means the quotient of the following, as
calculated consistent with past practice and presented in the audited financial
statements: (i) the average of Operating Income for each year of the Performance
Period plus the average of rent paid during each year of the Performance Period,
divided by (ii) the average end of year balances for the 2015, 2016 and 2017
fiscal years of the sum of the following balance sheet items: inventory, net
property held for sale, net property, plant & equipment and capitalized leases
reduced by accounts payable.

(m) “Target LTPP Award” or “Target MSU Award” means the target LTPP Award or MSU
Award, as the case may be, to which a Participant is entitled if the Company
achieves the applicable target performance determined by the Committee with
respect to the applicable Performance Period.

 

2



--------------------------------------------------------------------------------

(n) “Total Shareholder Return” means the change in the price of a Share
(comparing the beginning Share price to the ending Share price), plus dividends
paid, during the Performance Period applicable to MSU Awards. The beginning
Share price shall be determined by averaging the closing Share prices during the
60 calendar day period (30 days prior to and 30 days after) around the first
business day of the Company’s 2016 fiscal year. The ending Share price shall be
determined by averaging the closing Share prices during the 60 calendar day
period (30 days prior to and 30 days after) around the last business day of the
Company’s 2018 fiscal year.

ARTICLE III

LTPP Awards

3.1 Eligibility. Participants eligible to receive an LTPP Award shall be those
persons designated by the Committee during the first 90 days of the Performance
Period or new hires or those persons who may be promoted and are designated as
Participants by the Committee at the time of hiring or promotion. No new
Participants are eligible after the second fiscal quarter of the Company’s 2017
fiscal year. The Company will provide each Participant with an Award Notice,
substantially in the form of Exhibit A attached hereto, setting forth such
Participant’s Target LTPP Award.

3.2 Award Eligibility. If the LTPP Performance Goal is achieved, each
Participant shall be eligible to receive his or her Eligible LTPP Award. The
actual number of Performance Shares or amount of cash earned by a Participant
pursuant to his or her LTPP Award shall be determined by multiplying the Target
LTPP Award by a multiplier established by the Committee, which multiplier shall
be determined based on the Company’s achievement of Return on Invested Capital
during the Performance Period. The actual number of Performance Shares or amount
of cash to be awarded to a Participant hereunder may range from 0% to 200% of
the Participant’s Target LTPP Award. The number of Performance Shares (or amount
of cash) settled (or paid) pursuant to the LTPP Award of any Covered Employee
shall not exceed either his or her Eligible LTPP Award or any limits prescribed
by the Omnibus Plan, including the Limitations set forth therein. In applying
such Limitations, compensation payable pursuant to any annual bonus plan of the
Company shall be considered prior to any payments of LTPP Awards, and any
compensation payable pursuant to LTPP Awards shall be considered prior to any
compensation payable pursuant to MSU Awards.

3.3 Threshold Vesting. As a condition precedent to any portion of the LTPP Award
vesting, the LTPP Performance Goal adopted by the Committee must be achieved and
the Committee must certify to such achievement pursuant to Section 10.3 of the
Omnibus Plan within 60 days following the end of the applicable Performance
Period. No LTPP Award shall be paid to any Covered Employee if the LTPP
Performance Goal is not achieved.

3.4 Settlement. Any LTPP Award made by the Committee shall be settled or paid
promptly following certification by the Committee of the LTPP Performance Goal
as provided in Section 3.3.

3.5 Restrictions; Cash Dividend Equivalent Rights. Subject to Article V,
notwithstanding that the LTPP Performance Goal to which the Eligible LTPP Award
is subject hereunder may be satisfied by or prior to the end of the applicable
Performance Period, the Shares (or cash) with respect thereto shall not vest or
otherwise become payable to a Participant, nor shall a Participant have any of
the rights of a shareholder of the Company with respect to any Performance
Shares, until the end of the Performance Period to which the LTPP Award relates;
provided, however, that Participants shall receive dividend equivalent rights in
respect of the Shares covered by the LTPP Award at the time of any payment of
dividends to stockholders on Shares. The Shares covered by a Participant’s
Eligible LTPP Award will be credited with a cash amount equal to the amount that
would be payable to the Participant as a stockholder in respect of a number of
Shares equal to the number of Shares covered by the Eligible LTPP Award
outstanding and unpaid as of the dividend record date. Each cash dividend
equivalent right will vest and be payable at the time and only to the extent the
LTPP Award to which it relates is paid, and only those cash dividend equivalent
rights that relate to Shares covered by the earned LTPP Award shall be paid.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

MSU Awards

4.1 Eligibility. Participants eligible to receive an MSU Award shall be those
persons designated by the Committee during the first 90 days of the Performance
Period or new hires or those persons who may be promoted and are designated as
Participants by the Committee at the time of hiring or promotion. No new
Participants are eligible after the second fiscal quarter of the Company’s 2018
fiscal year. The Company will provide each Participant with an Award Notice,
substantially in the form of Exhibit B attached hereto, setting forth such
Participant’s Target MSU Award.

4.2 Award Eligibility. If the MSU Performance Goal is achieved, each Participant
shall be eligible to receive his or her Eligible MSU Award. The actual number of
MSUs earned by a Participant pursuant to his or her MSU Award shall be
determined by multiplying the Target MSU Award by a multiplier established by
the Committee, which multiplier shall be determined based on the percentage
change in Total Shareholder Return during the Performance Period applicable to
MSU Awards. The actual number of MSUs awarded to a Participant hereunder may
range from 0% to 150% of the Participant’s Target MSU Award. The MSUs earned by
any Covered Employee shall not exceed either his or her Eligible MSU Award or
any limits prescribed by the Omnibus Plan, including the Limitations set forth
therein; provided, that in applying such Limitations, compensation payable
pursuant to any annual bonus plan of the Company shall be considered prior to
any payments of LTPP Awards, and any compensation payable pursuant to LTPP
Awards shall be considered prior to any compensation payable pursuant to MSU
Awards.

4.3 Threshold Vesting. As a condition precedent to any portion of the MSU Award
vesting, the MSU Performance Goal adopted by the Committee must be achieved and
the Committee must certify to such achievement pursuant to Section 10.3 of the
Omnibus Plan within 60 days following the end of the Performance Period. No MSU
Award shall be paid to any Covered Employee if the MSU Performance Goal is not
achieved.

4.4 Settlement. Settlement of vested MSUs shall be made in Shares promptly
following the date of certification of achievement of the MSU Performance Goal
by the Committee.

4.5 Restrictions; Cash Dividend Equivalent Rights. Subject to Article V,
notwithstanding that the MSU Performance Goal to which the Eligible MSU Award is
subject hereunder may be satisfied by or prior to the end of the Performance
Period, no MSUs shall vest or otherwise become payable to a Participant prior to
the expiration of the Performance Period, nor shall a Participant have any of
the rights of a shareholder of the Company with respect to any MSUs until the
end of the Performance Period to which the MSU Award relates; provided, however,
that Participants shall receive dividend equivalent rights in respect of the MSU
Awards at the time of any payment of dividends to stockholders on Shares. A
Participant’s Eligible MSU Award will be credited with a cash amount equal to
the amount that would be payable to the Participant as a stockholder in respect
of a number of Shares equal to the number of MSUs covered by the Eligible MSU
Award outstanding and unpaid as of the dividend record date. Each cash dividend
equivalent right will vest and be payable at the time and only to the extent the
MSU to which it relates is paid, and only those cash dividend equivalent rights
that relate to MSUs settled in Shares pursuant to Section 4.4 shall be paid.

ARTICLE V

Additional Vesting Conditions

5.1 Service Requirements. In addition to the performance vesting requirements
set forth in this Program, but subject to the remaining provisions of this
Article V, the right of any Participant to receive

 

4



--------------------------------------------------------------------------------

settlement or payment of an Award granted hereunder shall become vested only if
he or she remains continuously employed by the Company or an Affiliate from the
grant date of the Award until the end of the applicable Performance Period.
Subject to Sections 5.2 to 5.5 hereof, if the service vesting requirements of
this Section 5.1 are not satisfied, all of the Shares (including any cash
dividend equivalent rights related thereto) or cash subject to Awards granted
hereunder shall be immediately forfeited and the Participant’s rights with
respect thereto shall cease.

5.2 Accelerated Vesting During the Performance Period. If, prior to the end of
the Performance Period, a Participant’s employment is terminated because of
death, disability or Retirement, any LTPP Award and MSU Award of such
Participant shall be reduced pro rata to reflect only employment prior to that
termination. The reduced LTPP Award and MSU Award shall be based upon the number
of calendar months of employment from the beginning of the applicable
Performance Period (or, if later, the date of the Participant’s hire) until the
date of such termination. In the case of a Participant’s disability, the
employment termination shall be deemed to have occurred on the date the
Committee determines that the disability has occurred, pursuant to the Company’s
then-effective group long-term disability insurance benefit for officers. The
LTPP Award and MSU Award shall otherwise be determined and settled or paid
(including any cash dividend equivalent rights related thereto) on the same
schedules set forth in Section 3.4 or Section 4.4, as the case may be, including
being conditioned upon the achievement of the applicable Performance Goals.

5.3 Termination Following Performance Period. If a Participant ceases to be
employed by the Company (or any Affiliate) for any reason other than for Cause
following the close of the applicable Performance Period, the Participant shall
be entitled to payment or settlement of his or her LTPP Award and MSU Award at
the time and on the basis specified in Section 3.4 or Section 4.4, as the case
may be.

5.4 Termination of Employment For Cause. If, prior to the date on which an LTPP
Award or MSU Award is finally paid or settled, a Participant’s employment is
terminated for Cause, all of the Participant’s rights to any Awards hereunder
shall be forfeited.

5.5 Effect of Change in Control.

(a) LTPP Awards. In the event of a Change in Control prior to the end of the
Performance Period applicable to the LTPP Awards, (i) the LTPP Performance Goal
shall be deemed to have been met if the Company’s 2016 Operating Income through
the end of the fiscal month preceding the Change in Control equals or exceeds
50% of the Company’s operating income for the comparable period in the 2015
fiscal year, and (ii) any LTPP Award (including any cash dividend equivalent
rights related thereto) earned by reason of Section 5.5(a) shall be immediately
payable in cash to Participants upon the date of the Change in Control.

(b) MSU Awards. In the event of a Change in Control prior to the end of the
Performance Period applicable to the MSU Awards, the Committee shall have the
discretion to (i) continue the Performance Period following the Change in
Control with such adjustments as the Committee deems appropriate pursuant to
Section 12.2 of the Plan; provided, that in the event a Participant’s employment
with the Company (or its Affiliate or successor) is terminated without Cause
within 24 months following the Change in Control, the Participant shall be
treated as if the Participant had remained employed throughout the entire
Performance Period for purposes of determining the vesting of the Participant’s
MSU Award, or (ii) end the Performance Period as of the date of the Change in
Control and settle the MSU Awards (including any cash dividend equivalent rights
related thereto) either at the Target MSU Awards or to such other extent as the
Committee determines in its discretion that the applicable performance criteria
have been met, if at all.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

Recoupment Policy

6.1 General Recoupment Policy. The Company is entitled to recover any incentive
compensation awarded or paid pursuant to this Program based on (i) achievement
of financial results that were subsequently the subject of a restatement due to
material noncompliance with any financial reporting requirement under either
GAAP or the federal securities laws, other than as a result of changes to
accounting rules and regulations, or (ii) a subsequent finding that the
financial information or other performance metrics not derived from audited GAAP
financial statements used by the Committee to determine the amount of the
incentive compensation were materially inaccurate, in each case regardless of
individual fault. The provisions of this Article VI shall apply to any incentive
compensation earned or paid to a Participant pursuant to this Program, including
compensation paid in Shares and any cash dividend equivalent rights related
thereto. Subsequent changes in status, including retirement or termination of
employment, do not affect the Company’s rights to recover compensation under
this policy.

6.2 Administration of Policy. The Committee will administer this policy and
exercise its discretion and business judgment in the fair application of this
policy based on the relevant facts and circumstances. More specifically, the
Committee shall use its reasonable best efforts to determine any appropriate
amounts to recoup, the officers from whom such amounts shall be recouped (which
need not be all officers who received the bonus compensation at issue) and the
timing and form of recoupment; provided, that only compensation paid or settled
within three years prior to the Committee taking action under this Article VI
shall be subject to recoupment; provided further, that any recoupment pursuant
to Section 6.1 shall not exceed the portion of any applicable bonus paid
hereunder that is in excess of the amount of performance-based or incentive
compensation that would have been paid or granted based on the actual, restated
financial statements or actual level of the applicable financial or performance
metrics as determined by the Committee.

6.3 Setoff. For avoidance of doubt, the Company may set off the amounts of any
such required recoupment against any amounts otherwise owed by the Company to a
Participant, solely to the extent any such offset complies with the requirements
of Section 409A of the Code and the guidance issued thereunder.

6.4 Other Adjustments. If any restatement of the Company’s financial results
indicates that the Company should have made higher performance-based payments
than those actually made under the Program for a period affected by the
restatement, then the Committee shall have discretion, but not the obligation to
cause the Company to make appropriate incremental payments to affected
Participants then-currently employed by the Company. The Committee will
determine the amount, form and timing of any such incremental payments, which
shall be no more than the difference between the amount of performance-based
compensation that was paid or awarded and the amount that would have been paid
or granted based on the actual, restated financial statements.

ARTICLE VII

Miscellaneous

7.1 Restrictions on Transfer. No Award covered hereby may be sold, assigned,
transferred, encumbered, hypothecated or pledged by a Participant except as
provided in the Omnibus Plan or this Program.

7.2 Effect of Employment Agreement. If a Participant is employed pursuant to an
employment agreement with the Company (or an Affiliate), any provisions thereof
relating to the effect of a termination of the Participant’s employment upon his
or her rights with respect to the Awards covered hereby, including, without
limitation, any provisions regarding acceleration of vesting and/or payment of
the Awards in the event of termination of employment, shall be fully applicable
and supersede any provisions hereof with respect to the same subject matter.

 

6



--------------------------------------------------------------------------------

7.3 No Right of Employment. Nothing in this Program shall confer upon any
Participant any right to continue as an employee of the Company or an Affiliate
or interfere in any way with the right of the Company or an Affiliate to
terminate a Participant’s employment at any time or to change the terms and
conditions of such employment.

7.4 Governing Law. This Program and the Awards issued hereunder shall be
construed and enforced in accordance with the laws of the State of Tennessee,
without giving effect to the choice of law principles thereof.

7.5 Section 409A.

(a) Notwithstanding the other provisions hereof, the Awards issued hereunder are
intended to comply with or be exempt from the requirements of Section 409A of
the Code, to the extent applicable, and this Program shall be interpreted to
avoid any penalty sanctions under Section 409A of the Code. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Section 409A of the Code and, if necessary, any such
provision shall be deemed amended to comply with Section 409A of the Code and
regulations thereunder. If any payment cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A of the Code,
then such payment shall be provided in full at the earliest time thereafter when
such sanctions will not be imposed. Except to the extent permitted under
Section 409A of the Code, in no event may a Participant, directly or indirectly,
designate the calendar year of any payment under this Award.

(b) Notwithstanding any provision to the contrary in this Program and to the
extent that Section 409A of the Code (including Section 409A(a)(2)(b) of the
Code) is applicable to this Program, if on the date of a Participant’s
termination of employment, he or she is a “specified employee” (as such term is
defined in Section 409A(a)(2)(B)(i) of the Code and its corresponding
regulations) as determined by the Board (or its delegate) in accordance with its
“specified employee” determination policy, then the amount of an Award that
constitutes deferred compensation subject to the requirements of Section 409A of
the Code that are payable within the six (6) month period following such
Participant’s separation from service shall be postponed for a period of six
(6) months following the “separation from service” with the Company (or any
successor thereto). Any payments delayed pursuant to this Section 7.5(b) will be
made in a lump sum on the Company’s first regularly scheduled payroll date that
follows such six (6) month period or, if earlier, the date of the Participant’s
death.

(c) Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Program providing for the payment of “deferred compensation” (within the
meaning of Section 409A of the Code) upon or following a termination of
employment unless such termination is also a “separation from service” from the
Company within the meaning of Section 409A of the Code and Section 1.409A-1(h)
of the Treasury Regulations and, for purposes of any such provision of this
Program, references to a “separation,” “termination,” “termination of
employment” or like terms shall mean “separation from service.”

(d) For the avoidance of doubt, any payment due pursuant to this Program within
a period following an applicable payment event, shall be made on a date during
such period as determined by the Company in its sole discretion.

 

7